Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1A, 1B, 2A, and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in figure 1, reference numeral “1” should point to the airfoil, and because in figure 3A, reference numeral “10” should point to the airfoil. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 6, line 4, -- in -- should be inserted after “but”.
In paragraph 6, line 4, -- an -- should be inserted after “essentially”.
In paragraph 13, line 5, “Centreline” should be changed to -- centerline --.
In paragraph 26, line 4, “titling” should be changed to -- tilting --.
In paragraph 26, line 9, “In reverse thrust mode, as shown in Fig. 3A.” is an incomplete sentence.
In paragraph 26, the second to last line, -- the -- should be inserted before “resulting”.

Claim Objections
Claims 1-5 and 8-9 are objected to because of the following informalities: Appropriate correction is required.
In claim 1, the last line, “centre lines” should be changed to -- centrelines --.
In claim 5, line 2, “centre line” should be changed to -- centreline --.

In claim 9, lines 4 and 5, “the blade” should be changed to -- the one or more blade --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 7-9 are replete with indefinite claim language too numerous to mention in each and every instance. The following are examples of indefinite claim language. The claims should be carefully reviewed for additional instances of indefinite claim language.
In claim 1, lines 6-7, “the retention bearing axis of rotation” lacks antecedent basis.
In claim 4, line 4, “the aero-bending moment acting” lacks antecedent basis.
In claim 5, line 3, “the location of the centre of gravity” lacks antecedent basis.
In claim 5, line 4 and claim 8, line 4, “essentially the same” is a relative term which renders the claim indefinite. The term “essentially the same” as is relates to the location of the centre of gravity of the blade compared to the hub is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
In claim 7, line 2, “their centre of gravity is” is inaccurate and should be changed to “their centres of gravity are”, since the blades have separate centres of gravity.
In claim 7, line 4, “the aero-bending moment acting” lacks antecedent basis, and also should refer to the moment in the plural as “moments”, since the blades have separate aero-bending moments.
In claim 8, line 3, “the centre of gravity of the blades” should be changed to -- the centres of gravity of the blades”, since the blades have separate centres of gravity.
In claim 9, line 3, “the hub” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-9 (as far as claims 1-2, 4-5, and 7-9 are definite and understood) are rejected under 35 U.S.C. 102(a)1) as being anticipated by GB 434,604.

The blade is constructed such that its centre of gravity G is offset with respect to the centerline (claim 2).
In a forward thrust mode of operation, the blade is arranged such that its centre of gravity is offset in a direction and by a magnitude that generates a restoring bending moment that reduces a total bending moment to counteract the aero-bending moment acting on the blade (note figures 3-5) (claim 4).
In a reverse thrust mode of operation, the angle of tilt is selected such that the blade centre line is tilted such that the location of the centre of gravity of the blade compared to the hub is essentially the same as in a forward thrust mode of operation (note figure 6) (claim 5).
Also disclosed is the propeller blade arrangement comprising: the hub; and a plurality of blades 1 mounted about the hub each by a respective retention bearing 4, 6, whereby the retention bearings are configured to tilt the blades such that their centrelines Y-Y are tilted with respect to the hub (claim 6).
In the forward thrust mode of operation, the blades are arranged such that their centre of gravity is offset in the direction and by the magnitude that generates the restoring bending moment that reduces the total bending moment to counteract the aero-bending moment acting on the blades (note figures 3-5) (claim 7).


Also disclosed is a method of operating the propeller comprising: rotating the propeller in a first direction, and tilting one or more of the blades of the propeller relative to the hub by an amount to position the center of gravity of the blade at a location whereby a centrifugal bending moment is generated to counteract an aero-bending moment acting on the blade (claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over GB 434,604 in view of Heinzen 2019/0136865.
GB 434,604 discloses a propeller blade arrangement substantially as claimed as set forth above, but does not disclose that the blade is constructed such that its centre of gravity G is aligned with the centerline Y-Y.

Heinzen shows a variable pitch propeller blade arrangement 100 whereby a blade 105 has its center of gravity aligned on the centerline axis of the blade about which the blade rotates (paragraph [0039]), for the purpose of negating mass properties of the blade. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Quinn is cited to show a variable pitch propeller with a hub; a retention bearing; and a propeller blade attached to the hub via the retention bearing and rotatable with the hub; wherein the blade being rotatable about a centreline of the blade defined by the retention bearing axis of rotation, the retention bearing configured to tilt the blade such that its centreline is tilted with respect to the hub. A blade centre of gravity is offset relative to the centerline. Quinn could also have been applied as Quinn anticipates at least claim 1 under 35 U.S.C. 102, but is not applied at this time in order to avoid multiple rejections.

WO 2007/048517 (note the attached English machine translation) is cited to show a variable pitch propeller with a hub; a retention bearing; and a propeller blade attached to the hub via the retention bearing and rotatable with the hub; wherein the blade being rotatable about a centreline of the blade defined by the retention bearing axis of rotation, the retention bearing configured to tilt the blade such that its centreline is tilted with respect to the hub. This reference 

Hill is cited to show a variable pitch propeller with a hub; a retention bearing; and a propeller blade attached to the hub via the retention bearing and rotatable with the hub; wherein the blade being rotatable about a centreline of the blade defined by the retention bearing axis of rotation, the retention bearing configured to tilt the blade such that its centreline is tilted with respect to the hub. Hill could also have been applied as Quinn anticipates at least claim 1 under 35 U.S.C. 102, but is not applied at this time in order to avoid multiple rejections.

Vander Lind is cited to show a variable pitch propeller blade arrangement whereby a blade 102 has its center of gravity 108 on the centerline axis 106 of the blade about which the blade rotates. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745